Citation Nr: 1004462	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-13 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to May 27, 2005, for 
the assignment of a 30 percent rating for dysthymic disorder 
(claimed as depression).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1976 to June 1979.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2006 rating 
decision by the Philadelphia, Pennsylvania Department of 
Veterans Affairs (VA) Regional Office (RO) that assigned a 
30 percent rating for dysthymic disorder effective May 27, 
2005 (the date of the claim for increase).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any action on her part is required.


REMAND

The Veteran requested, and was scheduled for a Travel Board 
hearing on January 7, 2009.  She failed to report to such 
hearing.  On January 30, 2009 she requested, via written 
correspondence that her hearing be rescheduled as she was 
ill and was unable to attend the previously scheduled 
hearing.

Pursuant to 38 C.F.R. § 20.702, the Board granted her 
request on January 25, 2010.

Since Travel Board hearings are scheduled by the RO (see 
38 C.F.R. § 20.704(a)), the case is REMANDED for the 
following:

The RO should arrange for the Veteran to 
be scheduled for a Travel Board hearing 
before a Veterans Law Judge, and provide 
her and her representative with written 
notification of the date, time, and 
location of said hearing.

The claim should then be processed in accordance with 
standard appellate procedures.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


